DETAILED ACTION
The instant application having Application No. 17/000,121 filed on 8/21/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Cherkaoui et al., “A Self-timed Ring Based True Random Number Generator”, and Rosin et al., "Ultra-Fast Physical Generation of Random Numbers Using Hybrid Boolean Networks".  
Cherkaoui discloses a true random number generator comprising a ring of asynchronous digital logic circuits, each comprising two logic gates, i.e. an inverter and a Mueller gate.  However, each asynchronous digital logic circuit receives two inputs, one from each neighboring gate (as shown in Figure 6), whereas the claimed invention requires three inputs to the claimed asynchronous digital logic circuit.  Moreover, Cherkaoui’s inverter receives a single input, whereas the claimed first and second logic gates each require two inputs.  Rosin discloses a random number generator comprising a ring of autonomous, i.e. asynchronous, 3-input XOR gates.  However, Rosin’s asynchronous gates are combinational logic, and thus fail to teach internal latches for storing corresponding states.  Therefore, the closest found prior art fails to teach the structure/architecture and function(s) of the random number generators as claimed in the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182